    Case 2:18-cv-06840-PSG-E Document 25 Filed 04/09/19 Page 1 of 1 Page ID #:332
                                                                                                 #24 stricken
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-6840 PSG (Ex)                                          Date    April 9, 2019
 Title          Apartment Association of Greater L.A. et al. v. City of Beverly Hills, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                           Not Reported
                      Deputy Clerk                                          Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                            Not Present
 Proceedings (In Chambers):           Order striking reply brief

      Defendant City of Bevery Hills’ (“Defendant”) reply brief in support of its motion to
dismiss (Dkt. # 24) is 19 pages in length, in excess of the 12 pages permitted by the Court’s
Standing Order. See Standing Order, Dkt. # 8, § 5(c).

       Accordingly, the Court STRIKES the reply brief. If Defendant wishes to file a corrected
brief of 12 pages or less, it must do so no later than Wednesday, April 10, 2019, at 3 p.m.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 1
